Citation Nr: 0918252	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1973 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2002 and November 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and awarded a 20 percent 
disability rating for diabetes mellitus, and granted service 
connection and awarded a 50 percent disability rating for 
PTSD.  

In a September 2005 decision, the Board denied the Veteran's 
claim for an initial rating higher than 20 percent for the 
Veteran's diabetes mellitus, and remanded his claim for 
service connection for PTSD for additional development.  

The Veteran appealed the September 2005 decision denying an 
initial rating in excess of 20 percent for diabetes mellitus 
to the United States Court of Appeals for Veterans Claims 
(Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in an October 2006 Order, vacated the September 2005 decision 
denying the claim for an initial rating in excess of 20 
percent for diabetes mellitus and remanded the appeal to the 
Board.  In August 2007, the Board again remanded the claims 
for additional development.

In an October 2007 statement, the Veteran raised a new claim 
of entitlement to service connection for asthma, secondary to 
his service-connected diabetes mellitus.  The Board refers 
that claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  




REMAND

Additional development is needed prior to further disposition 
of the claims.

In a March 2009 statement, the Veteran stated that his 
service-connected diabetes mellitus and PTSD had worsened 
since the latest VA examinations.  The Veteran was last 
afforded an examination for diabetes mellitus in November 
2001, and was last afforded an examination for PTSD in 
October 2005.  Because his diabetes mellitus and PTSD appear 
to have worsened since the time of the last examinations, VA 
is required to afford him contemporaneous VA examinations to 
assess the current nature, extent and severity of his 
service-connected disabilities.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Next, in a statement received from the Veteran in March 2009, 
he indicated that he was in receipt of disability benefits 
from the Social Security Administration, and requested that 
the associated records be obtained and reviewed in 
conjunction with his claims for increased ratings.  Because 
the decision and the records upon which the grant of benefits 
was based are not included in the claims folder, these should 
be obtained on remand.

Finally, as the most recent VA clinical records of record are 
dated in April 2008, and it appears that the Veteran has 
continued to receive treatment for diabetes mellitus and PTSD 
since that time, records dated since April 2008 should be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Tuscaloosa, Alabama, dated 
from April 2008 to the present.  If any 
of the records are no longer on file, 
request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

2.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the decision 
awarding the Veteran disability 
benefits and the medical records upon 
which the decision was based.

3.  After the above-noted records have 
been associated with the claims file, 
schedule the Veteran for an examination 
to determine the current severity of 
his service-connected PTSD.  The claims 
folder, along with any additional 
evidence obtained, should be made 
available to the examiner for review.  
The examiner should review the claims 
folder and should note that review in 
the report.  All signs and symptoms of 
the service-connected psychiatric 
disorder should be reported in detail.  
The examiner should also describe the 
impact of the Veteran's psychiatric 
disorder on his occupational and social 
functioning, and specifically opine as 
to whether the Veteran's PTSD renders 
him unemployable.  The rationale for 
all opinions should be explained.

4.  After the above-noted records have 
been associated with the claims file, 
schedule the Veteran for an examination 
to determine the current severity of 
his service-connected diabetes 
mellitus, to include all diabetes 
mellitus-related disabilities.  The 
claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for 
review.  The examiner should review the 
claims folder and should note that 
review in the report.  The examiner 
should specifically determine whether 
the Veteran's physical activity has 
been clinically restricted as a result 
of his diabetes mellitus, including 
complications thereof, and the report 
should also discuss the presence of 
manifestations of pain as well as 
functional impairment related to 
diabetes mellitus.  The examiner should 
reconcile the opinion with the April 
2009 statement of the Veteran's private 
physician indicating that the Veteran's 
physical activity is limited as a 
result of his diabetes mellitus.  The 
rationale for all opinions should be 
explained. 

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

